Citation Nr: 1231946	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  06-03 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for prostate cancer, to include as a result of exposure to herbicides (Agent Orange) or exposure to ionizing radiation. 

2. Entitlement to service connection for an acquired psychiatric disorder, claimed as depression, major depressive disorder, and as posttraumatic stress disorder (PTSD). 

3. Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1963 to June 1967. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from June 2004, September 2005, and December 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied service connection for depression, TDIU, prostate cancer, and PTSD. 

In February 2010, the Veteran testified before the undersigned at a travel board hearing held at the RO.  A transcript is of record. 

In January 2011, the Board remanded the matter to the RO (via the Appeals Management Center (AMC)) for additional evidentiary development.  The case has now been returned to the Board for further appellate action.

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran when further action is required.


REMAND

Previously, the Board remanded this matter in January 2011.  At that time, the Board directed the Agency of Original Jurisdiction (AOJ) to contact the Veteran and request that he complete a VA Form 21-4142, Authorization and Consent to Release Information (Release), to assist the AOJ in obtaining any treatment records at the Vet Center on Houston, Texas, and then, upon receipt of such releases, to take all appropriate steps to obtain the identified relevant records. 

A remand by the Board confers upon an appellant, as a matter of law, the right to substantial compliance with all remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to the internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999).  Where the remand orders of the Board were not complied with, the Board itself errs in failing to insure compliance.  Stegall, 11 Vet. App. at 271.

Here, the AMC, upon remand, sent the Veteran a letter in March 2011, as directed by the Board, requesting that he provide a Release for the pertinent Vet Center records.  He sent the AOJ a letter one month later in April 2011 indicating that a Release for the Vet Center records was enclosed with his letter.  (The Board notes that a review of the claims file reveals no such Release, which indicates either that the Veteran did not include it with his April 2011 letter or that the Release was subsequently mislocated.)  The AOJ then sent a request to the Vet Center in Houston in August 2011.  The AOJ's letter informed the Vet Center that no Release was being provided because the records were for "in-house" use.  

The claims file reveals no response received from the Vet Center or that the AOJ sent any follow-up request(s).  

Based on this background, the Board finds that there was not substantial compliance with the Board's January 2011 Board remand directive.  Most significantly, the AOJ was required to, but did not, make as many requests as were necessary to obtain these records until it could be concluded that the records either do not exist or that further efforts to obtain them would be futile, such as an affirmative response that the requested records do not exist or the records custodian does not have them.  See 38 C.F.R. § 3.159(c).  

Accordingly, remand is necessary to afford the AOJ an opportunity to make as many follow-up requests as a necessary to obtain the pertinent records from the Vet Center.  Importantly in this regard, a February 2007 letter from the Vet Center clarifies that the Veteran actually had treatment with the Vet Center through its outreach program in Orange, Texas.  With this in mind, all attempts to obtain the Veteran's Vet Center records should be directed to the appropriate facility(ies).  

With regard to the claim of service connection for prostate cancer, the Board finds that remand is necessary in light of an alternative theory of entitlement subsequently raised by the appeal.  In particular, review of the claims file now discloses a DD Form 1141 in the Veteran service treatment records (STRs).  Additionally, a May 2001 medical history questionnaire from a private employer discloses the Veteran's statement that "they used to c[hec]k us for radiation" during service.  The Board further notes that prostate cancer is a "radiogenic disease" listed in 38 C.F.R. § 3.311 for which service connection may be granted as due to ionizing radiation exposure.  

As directed by 38 C.F.R. § 3.311, where it is indicated that a "radiogenic disease" is a result of exposure to ionizing radiation during service, the specific procedures identified in that section must be followed.  See 38 C.F.R. § 3.311(a)(2)(iii).  The Board finds in this case that there is sufficient evidence of exposure to ionizing radiation to warrant a review under the provisions of 38 C.F.R. § 3.311.  

Accordingly, because a Record of Occupational Exposure to Ionizing Radiation (DD Form 1141) is of record, all pertinent records must be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  

If it is then determined that the Veteran had any exposure to ionizing radiation higher than zero, the matter must be referred to the Under Secretary for Benefits, who shall consider the claim with reference to the factors specified in 38 C.F.R. § 3.311(e), including a request for an advisory medical opinion from the Under Secretary for Health.  See Wandel v. West, 11 Vet. App. 200, 205 (1998); Hilkert v. West, 12 Vet. App. 145 (1999). 

As a final matter, the Board notes that the claim of entitlement to a TDIU is inextricably intertwined with the claims seeking service connection for prostate cancer and acquired psychiatric disorder.  Accordingly, any decision on the claim for a TDIU would, at this point, be premature.  See Harris v. Derwinski, 1 Vet. App. 180, 183   (1991) (two issues are "inextricable intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered). 

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a letter providing him the opportunity to identify the names, addresses, and approximate dates of treatment for all private (non-VA) health care providers who may have additional records pertinent to the remanded claims, if any.   

2.  After obtaining any needed assistance from the Veteran, such as a signed Authorization and Consent to Release Information (Release), make as many attempts as necessary to obtain all pertinent private records identified by the Veteran, if not already associated with the claims file.  This effort must include an initial request and, if the records are not received, at least one follow-up request.  

3.  Obtain all of the Veteran's outstanding and ongoing VA treatment records.  

4.  Make as many requests as are necessary to obtain the Veteran's Vet Center treatment records, including from the Houston, Texas Vet Center facility and any associated facility, such as the outreach program in Orange, Texas.  

5.  All attempts to fulfill the development specified in paragraphs 1-3 above must be documented in the claims file.  

All obtained records must either be printed and associated with the Veteran's paper claims file, or uploaded into the Veteran's electronic file contained in the Virtual VA system.  

If, after making as many requests as are necessary to obtain these records it is determined that the records sought do not exist or that further efforts to obtain those records would be futile, the AOJ should issue a Formal Finding on the Unavailability of Records Memorandum consistent with 38 C.F.R. § 3.159(e)(1), identifying: (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and (iv) a notice that the Veteran is ultimately responsible for providing the evidence.

6.  After completing the requested development in paragraphs 1-5 above, and any further development warranted by the record, then schedule the Veteran for an examination to ascertain the existence and etiology of his claimed psychiatric disorder, to include PTSD and any other psychiatric disorder identified. 

A copy of this remand and the entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.   If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are NOT available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

The examiner is asked to confirm that all paper and electronic records were available for review. 

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Then, based on the record review and examination results, the examiner is requested to address each of the following questions:  

(a)  Is it at least as likely as not (50% or greater probability) that the Veteran's claimed PTSD is a result of a sufficient in-service stressor(s), one that is adequate to support a diagnosis of PTSD, and whether the symptoms are related to that claimed stressor(s)? 

(b)  Without regard to the answer to question (a) above, is it at least as likely as not (50% or greater probability) that any diagnosed acquired psychiatric disorder other than PTSD had its onset during service, became manifest within a one-year period following his discharge from service, or is otherwise causally related to any event or circumstance of his active service.  The examiner is particularly asked to consider a January 1967 treatment note in the service treatment records noting a diagnosis of "psychogenic nausea."

It is essential that the examiner offer a detailed explanation discussing why and how all conclusions and opinions were reached.  This discussion should include reference to specific evidence in the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions, as indicated.  If the examiner determines that an opinion relating a current disorder to service would be speculative, s/he must clearly explain the reasons supporting this conclusion.

The examiner is thus requested to prepare a printed (typewritten) report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  

7.  After completing the requested development in paragraphs 1-5 above, forward all evidence and information pertinent to the claim of service connection for prostate cancer to the Under Secretary for Benefits for review and action pursuant to 38 C.F.R. § 3.311(c), to include referral to the Under Secretary for Health for preparation of a dose estimate, to the extent feasible, based on available methodologies.  The Under Secretary for Benefits should determine whether it is at least as likely as not that any exposure to ionizing radiation during the Veteran's service caused or contributed to his development of prostate cancer.

8.  After completing all requested action, and any additional notification and/or development warranted by the record, the RO should readjudicate the remanded claims with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran should be afforded the appropriate time period to respond.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


